Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 4 April 1808
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my dear daughter
Quincy April 4th. 1808

It is a long time since I wrote you, or rather since I sent a Letter, for an unfinished one has lain by so long that like an old Almanack it is out of date. The writing Spirit is not always present, and it is shy and coy. If you do not frequently solisit it, neglect is sure to be followed by indifference, and indifference by disgust; I need not any other prompter at present than the desire I have to write of your children from whom you have not heard for some time. By a Letter from Atkinson I hear that George is very well, and a very Good Boy. Abbe Shaw has been very sick, even to an allarming degree, seizd with a puking which could not be checked for several days untill She was reduced almost to the grave. I have my fears that it will terminate in a decline which will be to my poor Sister a heart rending stroke, which and will break it I fear. She has never recoverd the loss of Betsy, altho like a good Christian, she has bowd with Submission, and devoted her time, and all the powers of her mind to the improvement of those young persons committed to her care; by which, as she has some times Said she has alleviated her affliction. John is very well now, but he was sadly troubled with fits of the cholick for some time, so as to wake from his Sleep and cry. Some medicine which he took gave proof of the cause and he has been relieved by the discharge of several living creatures and I am now pretty well convinced that the gasping for breath which at times has been so allarming, arose from some knot of those vile reptiles.—We are all in pretty good Health. I cannot add Spirits. The aspect of public affairs throughs a gloom over the approaching Spring. The Husbandman can neither till or sow with a prospect of gain; as his handmaid commerce has both her hands lop’d of and her feet tied. She is laid prostrate, and her Lovers go about the Streets mourning. We may truly say add we are beset on every Side—who is wise enough to say what ought to be done? I have thought the administration more blamed by the Federal party than they merrited, during these critical times. They have too closely imitated their opponents during the former administration—I cannot defend very many of the measures of the Government; I think they have brought us to the present crisis of our affairs. Yet those who see but, in part, and know but in part are not the most competent judges.
I cannot see how can congress can be be permitted to rise. The Country is so critically and so dangerously situated, that every man should be at his post. Every wind may waft as tidings of vast importance—
Mrs Allcut mentiond to me when She was here, that She thought the Rooms of your House ought to be open’d and aird and the furniture looked too, if you did not return early in the Spring would you have her do it, if she should be at leisure? You will write me what you would have done;
William Smith left us last week, and is gone to his Father. His attention and punctuality to his School gave great Satisfaction, and after it closed he could not bear to remain idle, and there were not any prospects for him here. His inclination leads him to the Army, and he is desirious of obtaining a commission there. His Grand Father told him he would write for him, both to the President and mr Madison and the Secretary of War—I should like to know his Uncle’s opinion, and if consistant with his judgement, whether he would mention him to Mr. Madison as a young man of regular habits, modest, discreet & I believe brave. I should hope that his engagement with Miranda would be no bar to his employment in the Army. He was under age, and was placed with him by those in whom he naturally confided, and knew not Mirandas views—
I should have written to mr Adams myself upon the Subject, but shall wait to hear further from William and I only mention it now, merely to know if any Scruple lies in his own mind against recommending him.
Mrs. Adams is well and her little ones, with me desires to be remember’d to your Sister Buchanna.
Louissa has been in Boston this Month—or She would request a Remembrance also—to you and your Friends a kiss for my Boy Charles. I suppose when I know him, he will claim an equal Share of the Love and affection of his Grandmother with his Brothers—He must be very good to get as large a portion as John—I shall write next to my Son.
Your affectionate Mother
Abigail Adams